        Case 1:20-cv-09869-GBD-JLC Document 47 Filed 04/13/21 Page 1 of 2


UNITED STATES DISTRICT COURT
                                                                                            4/13/2021
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
KNOWYOURMEME.COM NETWORK,                                      :
et al.,                                                        :
                                                               :
                           Plaintiffs,                         :   ORDER
                                                               :
         -v-                                                   :   20-CV-9869 (GBD) (JLC)
                                                               :
JACOB NIZRI, et al.,                                           :
                                                               :
                           Defendants.                         :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        On November 30, 2020, Defendants filed a motion to dismiss. Dkt. No. 5. On

December 21, 2020, Plaintiffs filed a motion to remand to state court in which they

also requested a stay of Defendants’ motion to dismiss. Dkt. No. 11. Briefing on the

motion to remand was completed on January 20, 2021. Dkt. No. 19. Plaintiffs also

filed a motion to amend their complaint on February 15, 2021 (Dkt. No. 20), which

was fully briefed on March 17, 2021. Dkt. No. 38. Judge Daniels has now referred

this case to me for general pretrial supervision, including dispositive motions. Dkt.

No. 42. Having preliminarily reviewed the pending motions, and in order to

prepare a report and recommendation that addresses all of the issues in the case,

the Court hereby denies Plaintiffs’ request to stay briefing on the motion to dismiss

until the motion to remand is adjudicated. Plaintiffs are accordingly directed to file

their opposition to the motion to dismiss by April 27, 2021. Defendants should file

any reply on or before May 4, 2021. In light of the pending motions, the May 6


                                                        1
      Case 1:20-cv-09869-GBD-JLC Document 47 Filed 04/13/21 Page 2 of 2


conference is adjourned sine die. Finally, in light of the parties’ representations in

their status letter, it does not appear that a settlement conference with the Court

would be a useful exercise at this time, and so no such conference will be scheduled.

      SO ORDERED.

Dated: April 13, 2021
       New York, New York




                                           2
